Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 09, 2022

The Court of Appeals hereby passes the following order:

A22A1475. JUHWON SIMMONS v. THE STATE.

      After pleading guilty in 2016 to two counts of trafficking of persons for sexual
servitude and two counts of pimping for person under 18, Juhwon Simmons filed a
motion for out-of-time appeal in 2021. In March 2022, the trial court dismissed the
motion for lack of jurisdiction, and Simmons filed this appeal.
      In Cook v. State, the Supreme Court determined that a trial court lacks authority
to grant an out-of-time appeal. Cook v. State, 313 Ga. 471, 506 (5) (870 SE2d 758)
(2022). Simmons, therefore, “had no right to file a motion for an out-of-time appeal
in the trial court; his remedy, if any, lies in habeas corpus.” Rutledge v. State, 313 Ga.
460, 461 (870 SE2d 720) (2022).
      Thus, the trial court correctly determined that it did not have jurisdiction to
consider Simmons’s motion for out-of-time appeal, and the court’s order dismissing
the motion does not present a cognizable basis for an appeal. See Henderson v. State,
303 Ga. 241, 244 (2) (811 SE2d 388) (2018). Accordingly, this appeal is hereby
DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          06/09/2022
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.